Citation Nr: 9915225	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-05 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss with tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1945 to January
1947, and from January 1951 to January 1955.

In September 1997, the Department of Veteran Affairs (VA) 
Regional Office (RO) in Newark, New Jersey denied the 
veteran's claim for service connection for bilateral hearing 
loss with tinnitus.  The veteran timely appealed to the Board 
of Veterans' Appeals (Board), and requested a hearing before 
personnel of the Regional Office (RO hearing).  The RO 
hearing was conducted on May 20, 1998.


FINDINGS OF FACT

No competent medical evidence has been submitted suggesting 
that the veteran's bilateral sensorineural hearing loss with 
tinnitus is related to his active military service.


CONCLUSION OF LAW

The claim for service connection for bilateral sensorineural 
hearing loss with tinnitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Impaired hearing is considered by the VA to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81-81.

In order for the claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  Such evidence, however, must be 
medical unless it relates to a condition as to which, under 
the court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service, provided that 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997)

The veteran alleges that he experienced hearing loss with 
tinnitus as a result of acoustic trauma he encountered while 
serving in the military as an airplane mechanic.  The DD-214 
for the veteran's first period of service list his military 
occupational specialty as medical corpsman; the DD-214 for 
his second period of service indicates only that his most 
significant duty assignment was with the 1299th AT Squadron 
at Bolling Air Force Base, Washington, D.C.  His service 
medical records (SMRs) from both of his separation physical 
examinations are negative for any ear problems or hearing 
loss.

The first medical evidence of the veteran's hearing loss is 
the report of a VA audiological evaluation in May 1997, at 
which time bilateral sensorineural hearing loss was 
diagnosed.  The following puretone thresholds, in decibels, 
were reported:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
70
85
LEFT
20
20
35
55
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
The audiologist indicated that the veteran then denied 
tinnitus, and noted that he had experienced a gradual hearing 
loss over the last few years.  He also noted that the veteran 
was a retired warehouse manager, and that he had had no ear 
protection during the first 15 years on the job.

The veteran had a subsequent VA audiological evaluation in 
July 1997.  During that evaluation, the following pure tone 
thresholds, in decibels, were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
65
90
LEFT
20
20
35
55
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 in the left ear.  The 
veteran's average decibel loss for his left ear was 47 
decibels, and the average for his right ear was 53 decibels.  
Consistent with the veteran's prior audiological evaluation, 
the audiologist noted a history of employment as a warehouse 
manager, during which time he had no ear protection for the 
first 15 years.  He also recorded the veteran's report of ear 
infections and a child but none as an adult, of four years of 
working on airplanes in service without ear protection, and 
that his mother also had hearing loss and tinnitus.  
Diagnoses on audio-ear disease examination included tinnitus 
by history and bilateral sensorineural hearing loss.  

The results of both audiological evaluations clearly 
demonstrate that the veteran currently suffers from a 
bilateral hearing loss recognized as a disability for VA 
purposes, see 38 C.F.R. § 3.385, and that he reports a 
history of tinnitus.  Thus, the Board finds that he is able 
to satisfy the first of the three criteria required for a 
well-grounded claim.  The question remains, however, as to 
whether there is a relationship between his current hearing 
problems and service.

The Board notes that the service medical records are negative 
for any complaints, findings, or diagnosis of hearing loss or 
tinnitus.  However, as regards hearing loss, the absence of 
evidence of disability in service is not fatal to the claim.  
See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Evidence 
of a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 
Vet.App. 155, 159 (1993).   

In the instant case, however, there is no competent evidence 
of a nexus between the veteran's current hearing problems (to 
include tinnitus) and his active military service.  The 
veteran testified that the first time hearing loss was noted 
approximately 1992, more than thirty-five years after 
service.  During both the May 1997 and July 1997 audiological 
evaluations, he reported experiencing hearing loss only a 
"few years."  He also indicated that the first time he 
sought any medical diagnosis or treatment for his hearing 
loss was the May 1997 VA audiological evaluation.  
Significantly, moreover, there is no competent opinion that 
the veteran's current hearing problems are related to 
service.  While the reports of evaluations in 1994 and 1995 
list the veteran's reported family history and history of 
noise exposure (which, only in 1997 included in-service noise 
exposure working on airplanes), the record contains no 
opinion by a qualified medical professional as to the 
etiology of the veteran's hearing problems.  Inasmuch as 
there is no competent medical evidence linking the veteran's 
hearing loss with tinnitus to his military service, the claim 
is not plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81.)

Although the veteran now alleges that his bilateral hearing 
problems are the result of his service in the military, he 
does not have the medical expertise or training to render a 
competent opinion as to the etiology of a disability.  
Therefore, even if his allegations of exposure to acoustic 
trauma or significant noise while in service are accepted as 
credible, his allegations as to a nexus between his military 
service and current hearing loss have no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495-95 (1992).  
Similarly, as his anecdotal testimony about what his VA 
examining audiologists and physicians told him regarding the 
cause of his hearing loss must be viewed only as a lay 
allegation, it cannot constitute competent medical evidence 
of the required nexus.  See LeShore v. Brown, 8 Vet. App.  
406, 409 (1995).  This is the case because none of the VA 
medical records document any of the conclusions reported by 
the veteran at the RO hearing.  The Board emphasizes that 
evidence, and not mere allegations, must support a well-
grounded claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for bilateral hearing loss with tinnitus 
is well grounded, VA is under no "duty to assist" him in 
developing the evidence pertinent to his claim.  See Epps, 
126 F.3d at 1468.  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make his claim well grounded.  See McKnight v. Gober, 
131 F.2d 1483, 1485 (Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
March 1998 Statement of the Case (SOC) of the requirements to 
submit a well-grounded claim.  Clearly then, he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion to inform him of the type of 
evidence that is
necessary to make his claim well grounded and warrant full 
consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim.  
See 38 U.S.C.A. § 5103(a).

ORDER

As evidence of a well grounded claim has not been submitted, 
the claim for service connection for bilateral sensorineural 
hearing loss with tinnitus is denied.

		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

